Detailed Action
1. 	This Action is in response to Applicant's patent application filed on May 27, 2022. Claims 1-21 are currently pending in the present application. 
America Invents Act (AIA ) Information
2.	The present application is being examined under the pre-AIA  first to invent provisions. 
16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statement(s) submitted within this application (has/have) been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
4.	Claims 1-21 are allowed.

5.	The following is an Examiner’s statement of reasons for allowance:
Consider claims 1-21, the prior art of record teaches a mobile device comprising a multimodal application for exchanging inputs with a multimodal platform over a mobile network; the multimodal platform using simultaneous input modes from difference electronic devices.
The prior art of record, however, failed to disclose or suggest each and every limitation recited in claims 1-21 of the claimed invention when considered as a whole. And further in view of the following limitation(s) when considered as a whole in the claimed invention “generating, by the multimodal platform, synchronized information by synchronizing the audio input with the visual mode of communication; and providing, by the multimodal platform, the synchronized information to the application executing on the mobile computing device, wherein the synchronized information facilitates the application switching from the audio mode of communication to the visual mode of communication and providing the synchronized information for verification or modification in the visual mode of communication while continuing execution of the application.”
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
6.	The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure:
	Cross; Charles W. JR. et al. (US 20060287845 A1) discloses synchronizing visual and speech events in a multimodal application.
	Boloker, David et al. (US 20020194388 A1) discloses systems and methods for building multi-modal browser applications
7.	Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
August 10, 2022